DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-36 and 38-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tehrani et al. (US Patent Application Publication 2006/0247729), hereinafter Tehrani.
Regarding claims 21 and 22, Tehrani teaches a method comprising delivering, via a first stimulation element and during a treatment period, stimulation to an upper airway patency-related nerve to cause contraction of upper airway patency-related muscles (Tehrani, ¶[0069], electrode 51 stimulating the upper airway muscles/hypoglossal nerve, ¶[0089], ¶[0096], for sleep apnea), and regarding claim 22, delivering upon detecting central sleep apnea behavior (Tehrani, ¶[0020], ¶[0073-74], ¶[0098] stimulating to increase flow when low peak flow is detected), via a second stimulation element and during a treatment period, stimulation to a central sleep apnea-(Tehrani, ¶[0068-69], electrodes 21, 22, 31, 32, 41, 42, stimulating the diaphragm muscle or the phrenic nerve).
Regarding claim 23, Tehrani teaches that the delivering of stimulation to the upper airway patency-related nerve is performed independently of a decisional process and trigger to deliver stimulation to the different central sleep apnea-related nerve (Tehrani, Figs 17D-E, ¶[0137], continuous low level stimulation of phrenic nerve; ¶[0138-0139], stimulation of upper airway by different decision process, triggered by end of breath).
Regarding claim 24, Tehrani teaches that the stimulation of the upper airway patency-related nerve is not synchronized relative to a portion of a respiratory cycle (Tehrani ¶[0071-72], it is synchronized relative to activation of electrodes stimulating diaphragm muscles; it is coordinated to open the airway just prior to stimulating diaphragm muscles, based on sensed parameters, ¶[0073-0074], ¶[0082]).
Regarding claim 25, Tehrani teaches synchronizing the stimulation of the upper airway patency-related nerve relative to (at least) an inspiratory phase of respiratory cycles throughout the treatment period (Tehrani, ¶[0089], inspiration is detected, and then exhalation, and the exhalation may be used to trigger hypoglossal nerve stimulation; since the inspiration detection helps define the exhalation waveform, the stimulation is synchronized relative to an inspiratory phase, ¶[0138-0140], Fig. 17E).
Regarding claim 26, Tehrani teaches sensing respiratory information via a sensor (Tehrani, ¶[0069]), wherein the respiratory information includes at least the inspiratory phase (Tehrani, ¶[0073], ¶[0083]), and the sensed inspiratory phase comprises at least one of: a natural inspiratory phase; and an artificial inspiratory phase induced by 
Regarding claim 27, Tehrani teaches delivering the stimulation to the upper airway patency-related first nerve via: synchronizing the stimulation of the upper airway patency-related nerve relative to sensed natural inspiratory phase of respiratory cycles throughout the treatment period (Tehrani, ¶[0089], inspiration is detected, and then exhalation, and the exhalation may be used to trigger hypoglossal nerve stimulation; since the inspiration detection helps define the exhalation waveform, the stimulation is synchronized relative to an inspiratory phase, ¶[0138-0140], Fig. 17E); or triggering the delivery of the stimulation of the upper airway patency-related nerve relative to the delivery of stimulation to the central sleep apnea-related nerve.
Regarding claim 28, Tehrani teaches that the triggering the delivery of the stimulation of the upper airway patency-related nerve comprises at least one of: delivering the stimulation of the upper airway patency-related nerve prior to delivery of the stimulation of the central sleep apnea-related nerve; and delivering the stimulation of the upper airway patency-related nerve to extend after delivery of the stimulation of the central sleep apnea-related nerve (Tehrani, Fig. 18E, upper airway stimulation extends after delivery of the stimulation of the central sleep apnea related nerve, shown in Fig. 18D).
Regarding claim 29, Tehrani teaches performing the delivering of stimulation to the upper airway patency-related nerve independent of detection of any obstructive sleep apnea events (Tehrani, ¶[0064], the stimulation can act to prevent obstructive events, meaning that the stimulation may take place whether or not any OSA events 
Regarding claims 30 and 31, Tehrani teaches performing the delivering of stimulation to the upper airway patency-related nerve without regard to classification of apnea type (Tehrani, ¶[0089], stimulation coordinated with the respiratory cycle). Since Tehrani does not classify apnea type, the stimulation is performed, by definition, without regard to classification of apnea type, and without classifying detected sleep apnea behavior as mixed CSA/OSA or as primarily OSA.
Regarding claim 32, Tehrani teaches performing the delivering of stimulation to the central sleep apnea-related nerve without regard to classification of apnea behavior (Tehrani, ¶[0096], mitigate or prevent apnea event through stimulation to phrenic nerve – therefore stimulation may take place before any apnea behavior is detected). Since Tehrani does not classify apnea type as part of the process, the stimulation is performed, by definition, without classifying detected sleep apnea behavior as mixed CSA/OSA or as primarily CSA.
Regarding claim 33, Tehrani teaches performing the delivering of stimulation to the central sleep apnea-related nerve simultaneous with delivering of stimulation to the upper airway patency-related nerve (Tehrani, Fig. 17D shows central sleep apnea related nerve stimulation, and 17E shows upper airway patency-related nerve stimulation, and these stimulations are shown as happening simultaneously in some cases).
Regarding claim 34, Tehrani teaches an embodiment wherein performing the delivering of stimulation to the phrenic nerve during at least one of: the inspiratory 
Regarding claim 35, Tehrani teaches that embodiments of the invention maintain the delivering of stimulation to the central sleep apnea-related nerve through the end of the treatment period (Tehrani, Fig. 17D, ¶[0137], continuous low-level stimulation of the phrenic nerve).
Regarding claim 36, Tehrani teaches that delivering stimulation to the phrenic nerve comprises delivering a suprathreshold intensity level of stimulation (Tehrani, ¶[0068]-[0069], [0071], [0076], phrenic nerve stimulation must be suprathreshold in order to derive therapeutic benefit by activating the nerve).
Regarding claim 38, Tehrani teaches wherein in the temporary absence of the inspiratory phase due to a central sleep apnea event (Tehrani, ¶[0085]), delivering stimulation to the upper airway patency-related nerve via a first stimulation protocol without synchronization relative to the inspiratory phase, wherein delivering stimulation via the first stimulation protocol comprises delivering stimulation according to a cyclic pattern mimicking an intrinsic respiratory cycle (Tehrani, ¶[0107], stimulation to provide ventilator stability by stimulating breathing, controlling breathing in a manner that creates stability; ¶[0108], increase upper airway patency, ¶[0129], stimulating to upper airway close to intrinsic respiratory rate, ¶[0137-0138]).
Regarding claim 39, Tehrani teaches performing delivery of stimulation to the upper airway patency-related nerve throughout the entire treatment period (Tehrani, ¶[0140], continuous hypoglossal nerve stimulation for a predetermined time, which here is defined as being the treatment period).
Regarding claim 40, Tehrani teaches implanting, within the neck region, the first stimulation electrode/lead portion onto/relative to the upper airway patency-related nerve; and implanting, within the neck region, the second stimulation electrode/lead portion onto/relative to the central sleep apnea-related nerve (Tehrani, Fig. 1A, ¶[0076-77] (microstimulator); Fig. 1B).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Tehrani in view of Rosenberg et al. (US Patent Application Publication 2015/0196766), hereinafter Rosenberg.
Regarding claim 37, Tehrani does not teach specific parameters for detecting central sleep apnea behavior. Rosenberg teaches that central sleep apnea may be identified by identifying the respiratory amplitude as less than a threshold (Rosenberg, ¶[0044]). It would have been obvious to one having ordinary skill in the art to modify the Tehrani invention with Rosenberg’s teachings, because Rosenberg’s invention provides another method for identifying a therapeutically effective time to stimulate the user.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M Piateski whose telephone number is (571)270-7429.  The examiner can normally be reached on 9 AM - 5 PM, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Erin M Piateski/Primary Examiner, Art Unit 3792